                        1 JOSHUA S. GOODMAN, ESQUIRE - State Bar #116576
                            PAIGE P. YEH, ESQUIRE – State Bar #229197
                        2 GOODMAN NEUMAN HAMILTON
                                          th
                                                  LLP
                            417 Montgomery Street, 10 Floor
                        3 San Francisco, California 94104
                            Telephone: (415) 705-0400
                        4 Facsimile: (415) 705-0411
                            Email: jgoodman@gnhllp.com
                        5 Email: pyeh@gnhllp.com
                        6 Attorneys for Defendant
                            HOME DEPOT U.S.A., INC.
                        7
                        8 BOBBY SAADIAN, ESQUIRE – State Bar #250377
                            SUTTON A. SHAPIRO, ESQUIRE – State Bar #284084
                        9   WILSHIRE LAW FIRM
                            3055 Wilshire Blvd., 12th Flr.
                       10   Los Angeles, CA 90010
                            Telephone: (213) 381-9988
                       11   Facsimile: (213) 381-9989
                            Email: bobby@wilshirelawfirm.com
                       12   Email: sutton@wilshirelawfirm.com
                       13 Attorneys for Plaintiff
                       14 JONATHAN ALEXANDER JUNG
                       15
                       16                        UNITED STATES DISTRICT COURT
                       17                       EASTERN DISTRICT OF CALIFORNIA
                       18                                              Case No. 1:19-cv-00685-LJO-JLT
                            JONATHAN ALEXANDER JUNG,
                       19                                              ORDER REGARDING
                                                        Plaintiff,
                       20                                              STIPULATION TO REMAND
                            vs.                                        REMOVED ACTION
                       21
                          THE HOME DEPOT, INC., a
                       22 corporation; DOES 1 through 50,
                          inclusive,
                       23                          Defendants.

                       24
                       25                                            ORDER
 Goodman
  Neuman               26         On June 20, 2019, the Parties to the above-referenced action filed a
Hamilton LLP
417 Montgomery St.
      10th Floor
 San Francisco, CA
                       27 Stipulation to Remand Removed Action. The Court having reviewed that stipulation
        94104
Tel.: (415) 705-0400
                       28 and good cause appearing, orders as follows:
                                                                      -1-
                                      ORDER REGARDING STIPULATION TO REMAND REMOVED ACTION
                        1      1.    The pending Motion to Amend, ECF No. 12, is DENIED AS MOOT;
                        2            and
                        3      2.    United States District Court, Eastern District of California, case
                        4            number Case No. 1:19-cv-00685-LJO-JLT, styled JONATHON
                        5            ALEXANDER JUNG vs. THE HOME DEPOT, INC., INC., at al., is
                        6            hereby remanded to the Superior Court of California, County of Kern.
                        7 IT IS SO ORDERED.
                        8
                          Dated: June 20, 2019                          /s/ Lawrence J. O’Neill _____
                        9                                      UNITED STATES CHIEF DISTRICT JUDGE
                       10
                       11
                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
 Goodman
  Neuman               26
Hamilton LLP
417 Montgomery St.
      10th Floor
 San Francisco, CA
                       27
        94104
Tel.: (415) 705-0400
                       28
                                                                  -2-
                                    ORDER REGARDING STIPULATION TO REMAND REMOVED ACTION
